Citation Nr: 1759451	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the right foot.  

2.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction is now with the VA in Atlanta, Georgia.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript has been associated with the record.  

Additional VA clinical records were associated with the record that have not been considered by the RO.  Nevertheless, as the Board has decided herein to remand, there is no prejudice to the Veteran as the RO will have the opportunity to consider this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking initial higher ratings for her service-connected right and left foot disabilities.  The Veteran was most recently afforded a VA examination in June 2011, over seven years ago.  However, at the Board hearing, the Veteran testified that she experienced increasing bilateral foot pain as well as functional impairment.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Moreover, she also testified that she suffered from other related bilateral foot disorders.  In light of the above, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right and left feet disability and whether any other foot disorders are related to service, part and parcel of her service-connected bilateral foot disorder and/or secondary to her service-connected bilateral foot disorders.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the Veteran receives continuing treatment for her service-connected bilateral foot disability at the VA.  The most recent records associated with the claims file date from September 2016.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from September 2016 to the present.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2016 to the present.  

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected plantar fasciitis of the right and left feet.  The examiner should specifically delineate all current foot disorders.  With respect to any other diagnosed foot disorders besides the already service-connected bilateral plantar fasciitis, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is caused by any incident in service; part and parcel of the already service connected bilateral foot disorder; proximately due to, or caused by, the service-connected bilateral foot disorder; or aggravated by the service-connected bilateral foot disorder.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.       

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




